NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD SPENCER MAZZAFERRO,                      No. 15-15988

                Creditor-Appellant,             D.C. No. 3:14-cv-01707-JST

 v.
                                                MEMORANDUM*
WILLIAM PARISI,

                Debtor-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Ronald Spencer Mazzaferro appeals pro se from the district court’s order

denying his motion for rehearing. We have jurisdiction under 28 U.S.C.

§§ 158(d) and 1291. We review de novo the district court’s decision on appeal

from the bankruptcy court and apply the same standard of review applied by the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, appellant’s
request for oral argument, set forth in his motion to consolidate, is denied.
district court. In re AFI Holding, Inc., 525 F.3d 700, 702 (9th Cir. 2008). We

affirm.

      The district court denied Mazzafaro’s motion for rehearing of its order

affirming the bankruptcy court’s order dismissing Mazzaferro’s involuntary

petition against William Parisi. In his opening brief, Mazzaferro fails to address

how the district court erred. As a result, he has waived his appeal of the district

court’s order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n

appeal, arguments not raised by a party in its opening brief are deemed waived.”);

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review only issues

which are argued specifically and distinctly in the opening brief.”).

      We reject as without merit Mazzaferro’s contentions that the bankruptcy

court and the district court violated due process.

      To the extent that Mazzaferro challenges the district court’s order denying

his motion to unseal, the district court did not err in denying the request because

Mazzaferro did not seek relief from the bankruptcy court in the first instance but

presented the request for the first time on appeal to the district court.

      To the extent that Mazzaferro seeks an order from this court directing the

bankruptcy court and district court to unseal judicial records, the request is denied.

      All pending motions are denied.

      AFFIRMED.


                                           2                                   15-15988